UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-5202



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RAYMOND ANTHONY LONDON, a/k/a Kaleak,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00402-2)


Submitted:   March 21, 2008                 Decided:   April 10, 2008


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott H. Gsell, LAW OFFICE OF SCOTT GSELL, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Craig D. Randall, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          A jury convicted Raymond Anthony London of conspiracy to

possess with intent to distribute at least fifty grams of crack

cocaine, in violation of 21 U.S.C. § 846 (2000); possession with

intent to distribute at least five grams of crack on May 5, 2005,

in violation of 21 U.S.C. § 841(a)(1) (2000) and 18 U.S.C. § 2

(2000); possession of firearms in furtherance of a drug trafficking

crime, in violation of 18 U.S.C.A. § 924(c) (West 2000 & Supp.

2007); and being a felon in possession of firearms, in violation of

18 U.S.C. § 922(g)(1) (2000).     On appeal, London challenges the

district court’s denial of his Rule 29 motion, arguing that the

evidence was insufficient to convict him.    Finding no reversible

error, we affirm.

          We review the district court’s decision to deny a Rule 29

motion de novo.   United States v. Osborne, 514 F.3d 377, 385 (4th

Cir. 2008).   Where, as here, the motion was based on a claim of

insufficient evidence, “[t]he verdict of a jury must be sustained

if there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942); Osborne, 514 F.3d at 385.    This court “can reverse

a conviction on insufficiency grounds only when the prosecution’s

failure is clear.”   United States v. Moye, 454 F.3d 390, 394 (4th

Cir.) (en banc) (internal quotation marks and citation omitted),

cert. denied, 127 S. Ct. 452 (2006).


                                - 2 -
              With   these   standards      in   mind,   we   have   carefully

considered London’s claims that the evidence was insufficient to

convict him because officers did not find guns or drugs on his

person during the search on May 5, 2005, and because Agent Tadeo’s

testimony revealed that Edward Woods, a co-conspirator, was the

drug supplier. Our review of the trial testimony convinces us that

the evidence was sufficient to convict London on each count.                See

United States v. Mastrapa, 509 F.3d 652, 657 (4th Cir. 2007)

(discussing elements of conspiracy); United States v. Stephens, 482

F.3d   669,    673   (4th    Cir.   2007)    (setting    forth   elements   of

§ 924(c)(1) offense); Moye, 454 F.3d at 395 (discussing elements of

§ 922(g) offense); United States v. Collins, 412 F.3d 515, 519 (4th

Cir. 2005) (discussing elements of possession with intent to

distribute); United States v. Burgos, 94 F.3d 849, 873 (4th Cir.

1996) (en banc) (setting forth elements of aiding and abetting).

Finally, to the extent London contends on appeal that several

witnesses against him were not credible, “we do not weigh the

evidence or assess the credibility of witnesses, but assume that

the jury resolved any discrepancies [in the testimony] in favor of

the government.”       United States v. Kelly, 510 F.3d 433, 440 (4th

Cir. 2007).

              Because the evidence was sufficient to support London’s

convictions, the district court did not err in denying the Rule 29

motion.   Accordingly, we affirm the district court’s judgment.              We


                                     - 3 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -